70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard CROSBY, Plaintiff-Appellant,v.Michael J. CAVANAUGH, Commissioner of the South CarolinaDepartment of Probation, Pardon and ParoleServices, individually and in hisofficial capacity, Defendant-Appellee.
No. 95-6864.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 30, 1995.

Leonard Crosby, Appellant Pro Se.  Carl Norman Lundberg, South Carolina Department of Probation, Parole & Pardon Services, Columbia, SC, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Crosby v. Cavanaugh, No. CA-93-536 (D.S.C. May 10, 1995).  We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED